DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 119 - 122, 124-128, 130, 131, 137, 138, and 141 are objected to because of the following informalities:  
Claims 119, 121, 124, 126, 130, and 137 state “the retainer member is operatable to…”  The Examiner believes the claims are intended to state instead, “the retainer member is [[operatable]] operable to…”  For purposes of further consideration, the claims are being interpreted as if they state the retainer member is operable. 
Claims 120, 125, and 131 state “the closed first postion”. The Examiner believes the claims are intended to state “the closed first [[postion]] position”.
Claims 122, 127, 138, and 141 states “the closed postion”. The Examiner believes the claims are intended to state “the closed [[postion]] position”.
Claim 128 states “the opened second postion”. The Examiner believes the claim is intended to state “the opened second [[postion]] position”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 120, 125, and 131-134 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 120 recites the limitation "the drink seal support member" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. For purposes of further examination, the claim is being interpreted as stating “the drink seal”.
Claim 125 recites the limitation "the drink seal support member" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For purposes of further examination, the claim is being interpreted as stating “the drink seal”.
Claim 131 recites the limitation "the drink seal support member" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For purposes of further examination, the claim is being interpreted as stating “the drink seal”.
Claim 132 recites the limitation "the retainer member being operable to permit selective physical disconnection of the drink seal from the lid housing for cleaning of the lid with the housing and the drink seal separated from each other” in the last paragraph of the claim. Based on the second paragraph of the claim (re: a drink seal support member), the Examiner believes the claim is intended to state "the retainer member being operable to permit selective physical disconnection of the drink seal support member from the lid housing for cleaning of the lid with the housing and the drink seal support member separated from each other.” Further clarification 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 90-103, 111-117, 119-122, 124, 125, 128, 130-132, 139, and 141 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rohe (US 2008/0272134).
Regarding Claim 90

	Rohe teaches a lid (below – Fig. 2 and 4) for use with a beverage container, comprising: a lid housing (20+50+130) configured for removable attachment to the beverage container, the lid housing having a main body with an upper portion (26) and a sidewall portion (22) extending downward from the upper portion, the upper portion being stationary relative to the sidewall portion, the upper portion and the sidewall portion defining a downwardly open interior lid cavity extending downward from the upper portion and having an open lower end, the upper portion including a drink opening (30+32); a drink seal support member (100) connected to the lid housing and having a drink seal (108) positioned at least partially within the lid cavity and 

    PNG
    media_image1.png
    508
    770
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    820
    553
    media_image2.png
    Greyscale


Regarding Claim 91

	Rohe teaches an air vent (23) separate from the drink opening (30+32) and a vent seal (106), the trigger (70) being operable to move the vent seal from a closed position closing the vent to an opened position opening the vent (Paragraph [0025]).

Regarding Claim 92

	Rohe teaches the actuation direction of the trigger (70) is transverse to a longitudinal axis of the lid housing (20+50+130) when the trigger is operated to move the drink seal (108) from the closed position to the opened position (Paragraph [0027]).

Regarding Claim 93

	Rohe teaches the drink seal (108) has non-rotational movement when moving between the closed position and the opened position (Paragraph [0027]).

Regarding Claims 94 and 95

	Rohe teaches the drink seal (108) moves between the closed position and the opened position along a linear path of travel; where the linear path of travel is aligned with a longitudinal axis of the lid housing (Paragraph [0027]).

Regarding Claim 96

	Rohe teaches when the drink seal support member (100) is in the cleaning position, movement of the trigger (70) in the actuation direction does not produce movement of the drink seal between the closed position and the opened position.

Regarding Claim 121

	Rohe teaches the retainer member (104) is operable to release the drink seal support member (100) from the lid housing (20+50+130) to permit selective physical disconnection of the drink seal support member from the lid housing for cleaning of the lid with the lid housing and drink seal separated from each other.

Regarding Claim 122

	Rohe teaches when the drink seal support member (100) is in the cleaning position, the trigger (70) is operably disengaged from the drink seal support member and thereby prevents 

Regarding Claim 97

	Rohe teaches a lid (Fig. 2 and 4) for use with a beverage container, comprising: a lid housing (20+50+130) configured for removable attachment to the beverage container, the lid housing having a main body with an upper portion (26) and a sidewall portion (22) extending downward from the upper portion, the upper portion being stationary relative to the sidewall portion, the upper portion and the sidewall portion defining a downwardly open interior lid cavity extending downward from the upper portion and having an open lower end, the upper portion including a drink opening (30+32); a drink seal (108) positioned at least partially within the lid cavity and below the upper portion, the drink seal being movable between a closed first position closing the drink opening and an opened second position fully opening the drink opening for drinking through the drink opening; a trigger (70) connected to the lid housing and operable to move the drink seal from the closed first position to the opened second position, movement of the trigger in an actuation direction resulting in movement of the drink seal downward away from the upper portion to position the drink seal in the opened second position; and a retainer member (104) releasably retaining the drink seal in a use position for movement of the drink seal from the closed position to the opened position in response to movement of the trigger in the actuation direction, the retainer member being operable to release the drink seal to permit movement of the drink seal to a cleaning third position (i.e. when it is removed) whereat the drink seal is moved farther away from an underside surface portion of the upper portion through which the drink opening extends than when the drink seal is in the opened second 

Regarding Claim 98

	Rohe teaches an air vent (23) separate from the drink opening (30+32) and a vent seal (106), the trigger (70) being operable to move the vent seal from a closed position closing the vent to an opened position opening the vent (Paragraph [0025]).

Regarding Claim 99

	Rohe teaches the actuation direction of the trigger (70) is transverse to a longitudinal axis of the lid housing (20+50+130) when the trigger is operated to move the drink seal (108) from the closed first position to the opened second position (Paragraph [0027]).

Regarding Claim 100

	Rohe teaches the drink seal (108) has non-rotational movement when moving between the closed first position and the opened second position (Paragraph [0027]).

Regarding Claims 101 and 102

	Rohe teaches the drink seal (108) moves between the closed first position and the opened second position along a linear path of travel; where the linear path of travel is aligned with a longitudinal axis of the lid housing (Paragraph [0027]).

Regarding Claim 103



Regarding Claim 124

	Rohe teaches the retainer member (104) is operable to permit selective physical disconnection of the drink seal (108) from the lid housing (20+50+130) for cleaning of the lid with the lid housing and drink seal separated from each other (i.e. by removing the retainer and drink seal from the housing).

Regarding Claim 125

	Rohe teaches when the drink seal (108) is in the cleaning third position, the trigger (70) is operably disengaged from the drink seal and thereby prevents movement of the trigger in the actuation direction from moving the drink seal from the closed first position to the opened second position.

Regarding Claim 111

	Rohe teaches a beverage container, comprising: a container body having an open upper end portion; and a lid (Fig. 2 and 4) having: a lid housing (20+50+130) removably attachable to the open upper end portion of the container body, the lid housing having a main body with an upper portion (26) and a sidewall portion (22) extending downward from the upper portion, the upper portion being stationary relative to the sidewall portion, the upper portion and the sidewall portion defining a downwardly open interior lid cavity extending downward from the upper portion and having an open lower end, the upper portion including a drink opening (30+32); a 

Regarding Claim 112

	Rohe teaches an air vent (23) separate from the drink opening (30+32) and a vent seal (106), the trigger (70) being operable to move the vent seal from a closed position closing the vent to an opened position opening the vent (Paragraph [0025]).

Regarding Claim 113



Regarding Claim 114

	Rohe teaches the drink seal (108) has non-rotational movement when moving between the closed first position and the opened second position (Paragraph [0027]).

Regarding Claims 115 and 116

	Rohe teaches the drink seal (108) moves between the closed first position and the opened second position along a linear path of travel; where the linear path of travel is aligned with a longitudinal axis of the lid housing (Paragraph [0027]).

Regarding Claim 117

	Rohe teaches when the drink seal (108) is in the cleaning third position, movement of the trigger (70) does not produce movement of the drink seal between the closed first position and the opened second position.

Regarding Claim 119

	Rohe teaches the retainer member (104) is operable to permit selective physical disconnection of the drink seal (108) from the lid housing for cleaning of the lid with the lid housing and drink seal separated from each other (i.e. by removing the retainer and drink seal from the housing).

Regarding Claim 120

	Rohe teaches when the drink seal (108) is in the cleaning third position, the trigger (70) is operably disengaged from the drink seal and thereby prevents movement of the trigger in the actuation direction from moving the drink seal from the closed first position to the opened second position.

Regarding Claim 128

	Rohe teaches a lid (Fig. 2 and 4) for use with a beverage container, comprising: a lid housing (20+50+130) configured for removable attachment to the beverage container, the lid housing having a main body with an upper portion (26) and a sidewall portion (22) extending downward from the upper portion, the upper portion being stationary relative to the sidewall portion, the upper portion and the sidewall portion defining a downwardly open interior lid cavity extending downward from the upper portion and having an open lower end, the upper portion including a drink opening (30+32); a drink seal (108) positioned at least partially within the lid cavity and below the upper portion, the drink seal being movable between a closed first position closing the drink opening and an opened second position opening the drink opening for drinking through the drink opening; a trigger (70) connected to the lid housing and operable to move the drink seal from the closed first position to the opened second position, with the trigger being in a first trigger position when the drink seal is in the closed first position and in a second trigger position when the drink seal is in the opened second position, movement of the trigger in an actuation direction being limited to movement of the trigger to the second trigger position, and movement of the trigger in the actuation direction to the second trigger position resulting in movement of the drink seal to the opened second position; and a retainer member (104) retaining the drink seal in a use position for movement of the drink seal from the closed position to the 

Regarding Claim 130

	Rohe teaches the retainer member (104) is operable to permit selective physical disconnection of the drink seal (108) from the lid housing for cleaning of the lid with the lid housing and drink seal separated from each other (i.e. by removing the retainer and drink seal from the housing).

Regarding Claim 131

	Rohe teaches when the drink seal (108) is in the cleaning third position, the trigger (70) is operably disengaged from the drink seal and thereby prevents movement of the trigger in the actuation direction from moving the drink seal from the closed first position to the opened second position.

Regarding Claim 132

	Rohe teaches a lid (Fig. 2 and 4) for use with a beverage container, comprising: a lid housing (20+50+130) configured for removable attachment to the beverage container, the lid housing having a main body with an upper portion (26) and a sidewall portion (22) extending 

Regarding Claim 139

	Rohe teaches a lid (Fig. 2 and 4) for use with a beverage container, comprising: a lid housing (20+50+130) configured for removable attachment to the beverage container, the lid housing having a main body with an upper portion (26) and a sidewall portion (22) extending downward from the upper portion, the upper portion being stationary relative to the sidewall portion, the upper portion and the sidewall portion defining a downwardly open interior lid 

Regarding Claim 141

	Rohe teaches when the drink seal support member (100) is in the cleaning position, the trigger (70) is physically disengaged from the drink seal support member and thereby prevents .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 134 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rohe as applied to claim 132 above.
Regarding Claim 134

	Rohe teaches all the limitations of claim 132 as shown above. Rohe further teaches the retainer member (104) is snap fit to the lid housing (20+50+130).  Rohe does not teach the retainer member is threadably attached to the lid housing.
	At the time of filing, it would have been an obvious matter of design choice to a person of ordinary skill in the art to substitute the snap fit attachment between the retainer member and the lid housing with a threaded attachment as the Examiner takes Official Notice the two are recognized as functionally equivalent methods for attachment within the art.  Applicant has not disclosed that the retainer member specifically being threadably attached to the lid housing provides an advantage, is used for a particular purpose or solves a stated problem.  As such, the claim of the retainer member being threadably attached to the lid housing does not provide patentable distinction over the prior art of record. See MPEP 2143(I)(B).

Allowable Subject Matter
Claims 104-110, 126, 127, and 135-138 are allowed.
The following is an examiner’s statement of reasons for allowance: Closest prior art – Rohe (cited above) – teaches a majority of the Applicant’s claimed invention. However, Rohe does not teach “the drink seal being movable between a closed position in sealing engagement with the upper portion to close the drink opening”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 118, 123, 129, 133, and 140 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Closest prior art – Rohe (cited above) – teaches a majority of the Applicant’s claimed invention. However, Rohe does not teach “in the closed [first] position the drink seal is in sealing engagement with the upper portion to close the drink opening”.

Response to Arguments
Applicant's arguments filed 11/21/2021 have been fully considered but they are not persuasive.
Applicant argues that Rohe does not teach the Applicant’s claimed release of the drink seal support member/drink seal. The Examiner respectfully disagrees. As can be seen above, the 
Applicant argues that Rohe does not teach the Applicant’s claimed location of the drink seal – specifically with regards to the drink seal being in sealing engagement with the upper portion of the lid to close the drink opening. This is a new limitation added by the Applicant in the most recent response. As can be seen above, the Examiner agrees that Rohe does not teach this limitation, and as such claims 104 and 135 (and their respective dependents) have been allowed, and claims 118, 123, 129, 133, and 140 have been indicated as allowable subject matter.
Applicant argues that Rohe does not teach the Applicant’s claimed three drink seal locations/positions. The Examiner respectfully disagrees. Rohe teaches a closed first position, where the drink seal closes the drink opening; an open second position where the trigger actuates the drink seal/drink seal support member and moves the drink seal away from the drink opening in order to allow a user to drink from the lid; and a cleaning third position where the drink seal/drink seal support member is removed from within the lid housing such that the lid can be cleaned. Applicant appears to be arguing a cleaning position that is not stated by the Examiner, thus rendering the argument moot. Further, the Applicant argues this same cleaning position that the Examiner does not identify as the cleaning position when arguing the Applicant’s trigger operations. Again, because this is not the cleaning position stated by the Examiner, this renders the argument moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER CASTRIOTTA whose telephone number is (571)270-5279. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JENNIFER CASTRIOTTA/Examiner, Art Unit 3733                                                                                                                                                                                                        

/DON M ANDERSON/Primary Examiner, Art Unit 3733